ON MOTION FOR REHEARING.
Stephens, J.
The plaintiff in error has made a motion for a rehearing, upon the ground that certain defensive matter set up by it in an amendment to its plea, the allowance of which amendment was objected to upon the ground that the amendment failed to set out a valid legal defense, has, by the allowance of the amendment over this objection, been adjudicated as a valid and legal defense, and since, as the plaintiff in error contends, the evidence without dispute supports the allegations in the amendment, the defense is established as a matter of law, and that therefore the judgment of affirmance heretofore rendered should be set aside, and the judgment of the court below should be reversed upon the ground that the evidence under the pleadings is insufficient to support the verdict found for the plaintiff.
The amendment offered by the defendant and allowed over the *755plaintiffs objection, as above indicated, reads as follows: “For further plea and answer the defendant says that the plaintiff, George M. Forman, should not recover of this defendant the amount sued for or any other amount; for that the said plaintiff, George M. Forman, before the filing of his petition herein, collected and received, without liability to repay, the entire amount of its claim against the said Mrs. Harris, so that the said George M. Forman has suffered no damage by reason of any alleged breach of the contract sued upon.”. This amendment, if construed as alleging that the plaintiff Forman had had his debt satisfied in full by a payment from Mrs. Harris or by some one in her behalf, set out a valid defense; but if construed as alleging that Mrs. Harris’s indebtedness to Forman had not been paid or satisfied, but that Mrs. Harris’s indebtedness was still unpaid, and that Forman had only transferred his right, title, and interest in the execution, against Mrs. Harris to another person, it does not set out a valid defense.
Since the trial judge has held that the amendment set up a valid and legal defense, the amendment will be given that construction, if the language is permissible, which set up a defense which in fact is a legal defense, rather than given a construction which sets up matters which do not in fact constitute a legal defense. Applying this rule, therefore, to the amendment, it is construed as alleging that, Forman having “collected and received, without liability to repay, the entire amount of his claim against the said Mrs. Harris,” the claim of Mrs. Harris has been paid in full and has been absolutely discharged. This construction is aided by the fact that nowhere in the amendment is any reference whatsoever made to the fact that Griffin was a transferee of Forman. The evidence clearly shows, without dispute, that the indebtedness of Mrs. Harris to Forman was not paid or discharged, but that For-man’s right, title, and interest therein was transferred to Griffin, thus leaving her indebtedness still unpaid. The evidence does not support the defense alleged in the amendment to the defendant’s plea, and the judgment of the trial court will not be reversed upon the ground that the defense set out in the amendment has been established as a matter of law. A rehearing therefore is denied.